NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended the claims.
The claims now require:
A substrate treatment device comprising: 
a liquid treatment part configured to supply a liquid onto a substrate to form a liquid film remaining in a liquid state on the substrate; 
a dryer including: 
a body having a housing shape and an opening formed in a first lateral surface of the body to transfer the substrate therethrough and 
a fluid supplier configured to supply a supercritical fluid remaining in a supercritical state to the substrate and configured to dry the substrate on which the liquid film is formed by supplying the supercritical fluid to the substrate using the fluid supplier and bringing the substrate on which the liquid film is formed into contact with the supercritical fluid; and 
an imaging part installed adjacent to the opening of the dryer, and configured to capture an image of a front surface of the substrate, on which the liquid film remaining in the liquid state is formed; 
a controller configured to determine a quality of a formation state of the liquid film, and programmed to perform: 
determining the quality of the formation state of the liquid film on the substrate based on the image of the substrate captured by the imaging part, and wherein the dryer dries the substrate on which the liquid film is formed, when the formation state of the liquid film is good.
Sato et al and other documents, which were cited and applied in the previous Office action, are still considered to be the closest prior art with respect to the amended claims.
US 2003/0172954 and TW 200524026 are cited to show the state of the art with respect to the devices with dryers and imaging parts.
The prior art taken alone or in combination fails to teach or fairly suggest a device comprising a dryer as claimed and an imaging part as claimed together with all other limitations recited by the claims.
Specifically, the prior art fails to teach or fairly suggest a device comprising a dryer including: 
a body having a housing shape and an opening formed in a first lateral surface of the body to transfer the substrate therethrough and 
a fluid supplier configured to supply a supercritical fluid remaining in a supercritical state to the substrate and configured to dry the substrate on which the liquid film is formed by supplying the supercritical fluid to the substrate using the fluid supplier and bringing the substrate on which the liquid film is formed into contact with the supercritical fluid; and 
an imaging part installed adjacent to the opening of the dryer, and configured to capture an image of a front surface of the substrate, on which the liquid film remaining in the liquid state is formed
together with all other limitations recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711